Citation Nr: 0921478	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  98-04 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable initial rating for residuals 
of a nasal fracture. 

2.  Entitlement to service connection for headaches, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

3.  Entitlement to service connection for psychiatric 
disability, other than posttraumatic stress disorder (PTSD), 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

4.  Entitlement to service connection for generalized joint 
and muscle pain, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for stomach pains, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

6.  Entitlement to service connection for back pain, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

7.  Entitlement to service connection for neurological 
problems, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

8.  Entitlement to service connection for blackouts, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

9.  Entitlement to service connection for respiratory 
problems, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1989 to May 1990 
and from December 1990 to May 1991.    

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a January 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

These matters were previously before the Board in June 2003 
and October 2005 and were remanded on both occasions for 
further development.

The October 2005 Board decision included the issue of 
entitlement to service connection for PTSD.  Thereafter, a 
rating decision, dated in January 2009, granted service 
connection for PTSD and assigned staged initial evaluations.  
The record does not currently reflect that the Veteran has 
disagreed with the January 2009 rating decision regarding the 
assigned initial evaluations and/or effective dates.  As the 
award of service connection for PTSD represents a full grant 
of the benefit sought on appeal, the Board finds that this 
issue is no longer in appellate status.

The Board notes the record reflects that the Veteran 
requested a hearing before RO personnel.  However, a 
statement from the Veteran's representative, dated in 
December 2004, indicates that the statements in support by 
the Veteran and the medical records sent from a correctional 
facility "all act as a hearing with [a Decision Review 
Officer] . . . in lieu of a[n] actual hearing with the 
Veteran face to face."  In light of this and the fact that 
the Veteran has not requested that the hearing be 
rescheduled, the Board finds that a hearing request is not 
pending and it will proceed to adjudicate this appeal.  

The Board also notes that statements made by the Veteran 
reflect his assertion that service connection is warranted 
for a disability of the feet.  See VA Form 9, received in 
April 1998.  As the RO has not yet adjudicated this issue, it 
is not properly before the Board.  Therefore, this matter is 
referred to the RO for appropriate action.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Regarding the issue of entitlement to a compensable initial 
rating for residuals of a nasal fracture, the January 1998 
rating decision granted service connection for this 
disability and assigned a noncompensable initial rating, 
effective September 15, 1995 (date of receipt of claim).  
After reviewing the record, the Board notes that it has been 
over a decade since the Veteran's most recent VA examination.  
Additionally, the Board notes that Diagnostic Code 6502 for 
rating deviation of the nasal septum was revised in 1996 
after this claim was filed in 1995.  61 Fed. Reg. 46720 
(Sept. 5, 1996).  It is noted that the fulfillment of the 
statutory duty to assist includes the conducting of a 
thorough and contemporaneous medical examination so that the 
evaluation of a claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As 
such, the Board finds that a current VA examination would be 
of assistance in assessing the current nature and severity of 
the Veteran's service-connected disability.  

The Veteran asserts that he has chronic disability manifested 
by headaches, psychiatric disability (other than PTSD), 
generalized joint and muscle pain, stomach pain, back pain, 
neurological problems, blackouts, and respiratory problems, 
all to include as due to his service in the Persian Gulf.  
See, e.g., Statement from the Veteran, dated in October 2004 
(providing his contentions pertaining to all 9 issues on 
appeal).  Regarding his claim for service connection for a 
back disability, the Veteran also contends that this is from 
a motor vehicle accident that happened in April 1991, 
sleeping awkwardly in a vehicle for months in service, and 
carrying a 50-75 pound sand bag for a week or more as 
punishment for accidentally leaving his rifle in a mess hall.  
Id.

The Veteran's DD Form 214 for his period of active service 
from December 1990 to May 1991 confirms that he had Southwest 
Asia service during the relevant time period.  Because the 
Veteran served in the Southwest Asia Theater of operations 
during the Persian Gulf War, service connection may also be 
established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than not later than December 31, 
2011.  38 C.F.R.  
§ 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.  
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

In this case, the Veteran has not been provided with an 
appropriate VA examination in order to ascertain whether the 
above disorders for which he seeks service connection are at 
least as likely as not etiologically related to service or 
whether any of the Veteran's claimed disorders constitute a 
qualifying chronic disability under 38 C.F.R. § 3.317.  
Assistance by VA includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on a claim.  
38 U.S.C.A.  
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  The 
Board notes that report of the September 1996 VA examination 
did not indicate if the Veteran's claims file was reviewed 
and the report of the October 1997 VA examination reflects 
that no correctional facility records were for review and no 
X-rays were available (with the exception of a right hand X-
ray).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(noting that once the Secretary undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, he must 
provide an adequate one); see also 38 C.F.R. § 4.2 (2008) 
(noting that if an examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes).  
Since these VA examinations in 1996 and 1997, many VA and 
private/correctional treatment reports have been added to the 
Veteran's claims file.  As such, a comprehensive VA 
examination and medical opinion would be useful prior to 
further appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Nose, 
Sinus, Larynx, and Pharynx examination to 
determine the current severity of all 
residuals of his nasal fracture.  Perform 
all necessary tests and report all 
complaints and clinical manifestations in 
detail.  In particular, the examiner 
should indicate whether the Veteran 
exhibits traumatic nasal septum deviation 
with 50 percent obstruction of the nasal 
passage on both sides or complete 
obstruction on one side.  The examiner 
should also indicate if there is marked 
interference with breathing space.  
Further, the examiner is asked to opine 
as to whether there are scars of the 
nose, loss of part of the nose, loss of 
part of one ala, or other obvious 
disfigurement.

The clinician is requested to provide a 
thorough rationale for all opinions 
expressed, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of any disability manifested 
by headaches, psychiatric disability 
(other than PTSD), generalized joint and 
muscle pain, stomach pain, back pain, 
neurological problems, blackouts, and 
respiratory problems found to be present 
on examination.  All necessary tests and 
studies should be accomplished and all 
complaints and clinical manifestations 
should be reported in detail.  A complete 
history of the claimed disorders should 
be obtained from the Veteran.  The claims 
folder should be reviewed in conjunction 
with the above clinical evaluation(s), 
and the examination report(s) should 
clearly indicate that such review was 
performed.  Further, all opinions should 
be accompanied by a thorough rationale.  

All indicated tests should be performed 
and all clinical findings should be 
reported in detail.  The examiner is 
requested to provide an opinion as to 
whether the Veteran has any chronic 
disability manifested by headaches, 
psychiatric disability (other than PTSD), 
generalized joint and muscle pain, 
stomach pain, back pain, neurological 
problems, blackouts, and respiratory 
problems.  An opinion should be provided 
as to the nature, date of onset, and 
etiology of each of the Veteran's 
asserted chronic disabilities found on 
examination.

The examiner should also state whether 
any current headaches, psychiatric 
disability (other than PTSD), generalized 
joint and muscle pain, stomach pain, back 
pain, neurological problems, blackouts, 
and respiratory problems found on 
examination had its onset during active 
service or is related to any in-service 
disease or injury.  The examiner must 
also indicate whether the Veteran has any 
such manifestations that by history, 
physical examination and laboratory tests 
cannot be attributed to any known 
clinical diagnosis or diagnoses.  If the 
manifestations are attributable to a 
known clinical diagnosis, the examiner 
must state whether it is at least as 
likely as not (50 percent or greater) 
that the diagnosed condition is related 
to or had its onset in active service.  
If deemed necessary to determine the 
nature and etiology of any diagnosed 
illness(es), schedule the Veteran for VA 
examinations with the appropriate VA 
specialists.  

It is requested that the examiner 
consider and reconcile the conflicting 
medical opinions of record and any 
contradictory evidence regarding the 
above questions, to include evidence of 
record regarding a post-service motor 
vehicle accident in September 1991.

3.  Readjudicate the issues on appeal, to 
include consideration of the regulation 
change regarding the increased rating 
claim and consideration of 38 C.F.R. § 
3.317, as appropriate, regarding the 
service connection claims.  If any 
benefits sought on appeal remain denied, 
issue the appellant and his 
representative a supplemental statement 
of the case and afford them an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


